PER CURIAM.
We are unable to concur in appellant’s construction of the supersedeas bond and instead agree with the interpretation given by the trial court. On this record, this bond was intended to encompass appellate review by any appropriate means, including the petition for certiorari filed by appellant.1 If we accept appellant’s invitation to read the terms of the bond in a strictly technical sense, then appellant breached its obligations when it sought review of the trial court’s May 5, 1988 order by certiorari rather than by appeal.2 Under either approach, appellees prevail.
Affirmed.

. The supersedeas bond was drafted by the parties and approved by the trial court.


. As the May 5 order was a nonappealable non-final order, an appeal pursuant to Florida Rule of Appellate Procedure 9.130 would have been dismissed.